Exhibit 99.1 Senomyx, Inc. Announces Resignation of Chief Financial Officer and Promotion of New Vice President of Finance SAN DIEGO, CA - June 9, 2017 – Senomyx, Inc. (NASDAQ: SNMX), a leading company using proprietary taste science technologies to discover, develop, and commercialize novel flavor ingredients and natural high intensity sweeteners for the food, beverage, and ingredient supply industries, announced today that Tony Rogers has resigned from his position as Senior Vice President and Chief Financial Officer for personal reasons, effective July 28, 2017. He will continue as an advisor until December 22, 2017 to ensure a smooth transition to his successor. “For family and personal reasons I have made the very difficult decision to resign from my position with Senomyx,” said Tony Rogers, Senior Vice President and Chief Financial Officer. “I remain confident that the team will continue to execute on our strategy and the Company will enjoy renewed success in the future.” “The Board and the Management team are thankful for Tony’s leadership over the past fifteen years. He built a strong finance team, helped lead our transition to a public company and played an important role in implementing our strategic initiatives. We understand and support his decision to step down for family reasons and wish him well in his future endeavors,” said John Poyhonen, President and Chief Executive Officer. Dave Humphrey has been promoted to Vice President of Finance, effective immediately. He joined Senomyx in 2012 as the Senior Director, Finance and Controller and has been an instrumental member of the Finance team. Prior to joining the Company, he held finance and accounting positions and consulted at numerous biotechnology and medical device companies, in addition to founding a financial planning practice. Mr. Humphrey holds a Bachelor of Science with Honors in Accountancy from the University of Illinois at Urbana-Champaign and is a Certified Public Accountant (CPA) in California. “Senomyx is fortunate to have Dave Humphrey ready to take the leadership role in Finance. He has been groomed over the past five years as part of our succession planning process and possesses the knowledge, experience and skills needed to execute our strategy,” Poyhonen concluded. AboutSenomyx, Inc. Senomyx discovers novel flavor ingredients and natural high intensity sweeteners that allow food and beverage companies to create better-for-you products. Under its direct sales program,Senomyxsells its Complimyx
